Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 1/14/21 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written as a claim( “comprising”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph 70 of the PGPUB 20210173173 provides the couple groove 115 as element number 150 which is the cover member. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number “130” has been used to designate both the optical module and lens module (see figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Jung et al (US20110134303).
Regarding claim  1, Jung et al teaches a camera module comprising:
A PCB (Printed Circuit Board) (110);
an image sensor disposed on the PCB(120);
a holder disposed above the PCB (160);
a lens (130) coupled with the holder;
an optical module (140,150) disposed above the lens; and
a substrate (170) electrically connecting the optical module and the PCB(paragraphs 57 and 61);
wherein the substrate (170) comprises a FPCB(Flexible Printed Circuit Board-paragraph 66- 172,174 can be spring structures; see figure 7)). 
Regarding claim 2, the camera module of claim 1, wherein the substrate (170) comprises a body part (170B) disposed above the holder, an extension part (170a, 170c) extending from the body part, a first terminal found on the body part, and a second terminal formed on the extension part (paragraph 65; see figures 1B, 4 and 7), wherein the optical module (150, 140) is electrically connected with the first terminal, and the wherein the PCB(110) is electrically connected with the second terminal(paragraph 65).
Regarding claim  4, see figure 7 of Jung.
Regarding claim  13, the camera module of claim 1, wherein the optical module comprises a liquid lens (140). 
Regarding claim 14, see paragraphs 11 and 39.
Regarding claim 17, Jung teaches an optical device, comprising: a body (see figure 1a- camera body); the camera module of claim 15 disposed on the body to photograph an image of a subject; and
a display part disposed on the body to output the image photographed by the camera module (paragraph 32).
Regarding claim 20, see Examiner’s notes in claim 1.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated Han (US20140092296).
Regarding claim 18, Han teaches a camera module comprising:
A PCB (Printed Circuit Board) (10);
an image sensor disposed on the PCB(paragraph 26);
a holder disposed above the PCB (100);
a lens (paragraph 44) coupled with the holder;
an optical module (200) disposed above the lens; and
a substrate (100) electrically connecting the optical module (200) and the PCB(paragraph 48); wherein the substrate comprises an insulation layer and a circuit pattern layer formed on the insulation layer (paragraph 55)and electrically connecting the optical module (200) and the PCB (10).
Regarding claim  20, see Examiner’s notes in claim 18.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated Han (WO 2013168892).
Regarding claim 18, Han teaches a camera module comprising:
a PCB (Printed Circuit Board) (10);
an image sensor (11) disposed on the PCB;
a holder (30/40) disposed above the PCB;
a lens (31) coupled with the holder; 
an optical module (50/51) disposed above the lens; and
a substrate(41) electrically connecting the optical module (50/51) and the PCB (10), wherein the substrate comprises an insulation layer (paragraphs 108-114) and a circuit pattern layer formed on the insulation layer (for example: one layer molded on another layer) and electrically connecting the optical module (50/51) and the PCB (10).
Regarding claim 19, the camera module of claim 18, wherein the substrate comprises a body part (top conductive surface in the groove of the top of the cover) disposed above the holder (30/40), and an extension part(side conductive surface-see figure 3) extending from the body part , a first terminal form on the body part (at the surface with the actuator (50))and a second terminal formed on the extension part (conductive surface at 10), wherein a PCB is electrically connected with the second terminal; and
wherein the first terminal is overlapped with the optical module (50/51) in an optical axis direction (see figure 3).
Regarding claim 20, Han teaches a camera module comprising:
a PCB (Printed Circuit Board) (10);
an image sensor (11) disposed on the PCB;
a holder (30/40) disposed above the PCB;
a lens (31) coupled with the holder; and
an optical module (50/51) disposed above the lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US20110134303) in view of Han (US20140092296).
Regarding claim 3, Jung et al teaches the camera module of claim 2, wherein the holder (160) comprises a groove formed on a lateral surface of the holder,
wherein the groove comprises a shape corresponding to that of the extension part (paragraph 67 teaches the connector 170 can be inserted into 160), and
wherein at least a portion of the extension part is disposed on the groove of the holder. 
However, Jung et al fails to specifically disclose the insertion/groove is formed on the lateral wall.
In the same field of endeavor, Han teaches a camera lens assembly comprising: a holder (100); a lens (paragraph 41; camera module-lens module over the imager) coupled with the holder (100); wherein the substrate comprises a body part (top conductive surface in the groove of the top of the cover) disposed above the holder (100), and an extension part(side conductive surface in the groove-see figure 2) extending from the body part , a first terminal form on the body part (at the surface with the actuator (200))and a second terminal formed on the extension part (conductive surface at 10), wherein a PCB is electrically connected with the second terminal; and wherein the holder (100) comprises a groove formed on a lateral surface of the holder (see figures 2 ; the conductive substrate is formed in a groove of the surface), and wherein the groove comprises a shape  corresponding to that of the extension part , and wherein at least a portion of the extension part is disposed on the groove of the holder (100), and wherein the extension part is integrally formed with the body part (see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Jung teaches the conductive substrate can be inserted into the holder and Han illustrates a conductive substrate in a groove on the outer lateral surface of the holder for a camera module. Therefore, this claimed design feature would been within ordinary skill in the art to  provide some protection for the conductive lines, and is a functional equivalent structure.  
Regarding claim 18, Jung et al teaches a camera module comprising:
A PCB (Printed Circuit Board) (110);
an image sensor disposed on the PCB(120);
a holder disposed above the PCB (160);
a lens (130) coupled with the holder;
an optical module (140,150) disposed above the lens; and
a substrate (170) electrically connecting the optical module and the PCB(paragraphs 57 and 61); wherein the substrate comprises an insulation layer and a circuit pattern layer formed on the insulation layer and electrically connecting the optical module (140/150) and the PCB (110).
In the same field of endeavor, Han teaches a camera module comprising:
A PCB (Printed Circuit Board) (10);
an image sensor disposed on the PCB(paragraph 26);
a holder disposed above the PCB (100);
a lens (paragraph 44) coupled with the holder;
an optical module (200) disposed above the lens; and
a substrate (100) electrically connecting the optical module (200) and the PCB(paragraph 48); wherein the substrate comprises an insulation layer and a circuit pattern layer formed on the insulation layer (paragraph 55)and electrically connecting the optical module (200) and the PCB (10). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and would be a functionally equivalent structure.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US20110134303) in view of Han (WO2013168892).
Regarding claims 5 and 12, Jung teaches the camera module of claim 2, wherein the holder comprises a hole, wherein the lens (130) is disposed on the hole of the holder(160),
wherein the body part (170b) of the substrate is disposed above a perimeter of the hole of the holder (160-see figures 1a and 1c), and wherein the body part of the substrate (170) comprises a hole disposed between the lens(130) and the optical module (140/150) and the first terminal protrudes inwardly from an inner circumferential surface of the hole of the substrate.  
	Jung fails to specifically disclose substrate comprises a hole disposed between the lens(130) and the optical module (140/150).
In the same field of endeavor, Han teaches the camera module wherein the substrate (41) comprises a body part (on top of 40 that electrically connects 50/51) disposed above the holder (30/40), an extension part(along the sides of 40)) extending from the body part, a first terminal found on the body part (paragraph 114-connecting with 50/51), and a second terminal formed on the extension part (connecting with PCB 10), wherein the optical module (50/51) is electrically connected with the first terminal, and the wherein the PCB(10) is electrically connected with the second terminal; and wherein the holder comprises a hole, wherein the lens (31) is disposed on the hole of the holder(30)-see figure 2, wherein the body part of the substrate (41) is disposed above a perimeter of the hole of the holder (on top surface of the holder-see figure 3), and wherein the body part of the substrate (41) comprises a hole disposed between the lens(31) and the optical module (51); and wherein the substrate (41) comprises a hole , and wherein the first terminal protrudes inwardly from an inner circumferential surface of the hole of the substrate (the substrate is patterned to create a hole that is the first terminal that protrudes (its width) on an inner circumference-claim 12). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a hole between the lens and optical module, as designed by Han, since it structurally provides an electrical connection for the optical module while also not interfering with the lens and allows the camera module to be compact. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US20110134303).
Regarding claim 6, Jung teaches the camera module of claim 2, comprising a base (the base and PCB are the same element- paragraph 30) disposed between the PCB(110) and the holder(160), wherein the second terminal is formed on a lower end of the extension part, and wherein a lower end of the second terminal is disposed lower than a lower end of the holder( under the bottom edge of the holder -figure 1B). Paragraph 30 also teaches PCB 110 can be more than one substrate. Additionally, camera modules can include a base between the lens holder and PCB substrate. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art, would also provide support/alignment for the lens barrel and insulation for the electronics in the PCB. 

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US20110134303) in view of Oh (US201502696106)
Regarding claim 7, Jung et al fails to specifically disclose the camera module of claim 2, comprising a cover member disposed above the holder, wherein the body part of the substrate is disposed between the holder and the cover member, and wherein the cover member comprises a first groove having a shape corresponding to that of the body part of the substrate and accommodating the body part of the substrate.
Oh teaches a camera module comprising (see figures 1-6): a PCB (Printed Circuit Board) (10); an image sensor disposed on the PCB(11); a holder (30) disposed above the PCB (10); a lens (34) coupled with the holder; and a substrate (50/52) electrically connecting to the PCB(paragraphs 57 and 61); wherein the substrate (50/52/100) comprises a body part (at the top connected to wire 60) disposed above the holder (30), an extension part (along the side) extending from the body part, a first terminal (connected to wire 60) found on the body part, and a second terminal (connected to PCB via 52) formed on the extension part and the wherein the PCB(10) is electrically connected with the second terminal(see figure 2 and 6); and comprising a cover member (70) disposed above the holder (30), wherein the body part of the substrate is disposed between the holder (30) and the cover member (70), and wherein the cover member (70) comprises a first groove having a shape corresponding to that of the body part of the substrate and accommodating the body part of the substrate (see figure 2). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a cover member to protect the camera lens and the electrical circuitry. 
Regarding claim 10, Jung fails to specifically disclose the camera module of claim 2, comprising a shield member covering at least a portion of the holder and comprising an upper plate and a lateral plate extending from the upper plate, wherein the extension part contacts the lateral plate of the shield member.
Oh teaches a camera module comprising (see figures 1-6): a PCB (Printed Circuit Board) (10); an image sensor disposed on the PCB(11); a holder (30) disposed above the PCB (10); a lens (34) coupled with the holder; and a substrate (50/52) electrically connecting to the PCB(paragraphs 57 and 61); wherein the substrate (50/52/100) comprises a body part (at the top connected to wire 60) disposed above the holder (30), an extension part (along the side) extending from the body part, a first terminal (connected to wire 60) found on the body part, and a second terminal (connected to PCB via 52) formed on the extension part and the wherein the PCB(10) is electrically connected with the second terminal(see figure 2 and 6); and comprising a shield member (70) covering at least a portion of the holder (3) and comprising an upper plate and a lateral plate extending from the upper plate, wherein the extension part contacts the lateral plate of the shield member (see figure 2). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a cover member to protect the camera lens and the electrical circuitry. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,921,545. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are substantially equivalent to the patent claims 1-20 of US10921545.

Allowable Subject Matter
Claims 8, 9, 11, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al (US20150253534) teaches a lens driving assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872